 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          ICICLE SEAFOODS, INC,                            CASE NO. C18-761 MJP

11                                  Plaintiff,               ORDER OF DISMISSAL

12                  v.

13          FRANKIE MARSHALL,

14                                  Defendant.

15

16          Having read the Parties’ Stipulation to an Order of Dismissal (Dkt. No. 14), the Court

17   GRANTS the stipulation and DISMISSES this matter with prejudice and without costs because

18   the named parties have reached settlement in this matter.

19          The clerk is ordered to provide copies of this order to all counsel.

20          Dated April 22, 2019.



                                                          A
21

22
                                                          Marsha J. Pechman
23                                                        United States District Judge

24


     ORDER OF DISMISSAL - 1
